DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLeod (US Patent No. 7,581,734) in view of Kasai et al. (JP2006266285A).
Regarding claim 1, the McLeod reference discloses a seal assembly (Fig. 4) comprising: 
a housing (44) including a seal flange (flange of 44) at least partially defining a seal opening (seal opening of 4); and 
a carbon seal (52) located at least partially in the seal opening and including a first axially facing surface (axial face of 52 in contact with 44); wherein 
the seal flange includes an axially facing surface (axial face of 44 in contact with 52) having a coating (claim 14).

The Kasai et al. (hereinafter Kasai) reference, a seal, discloses using a carbide based layer and a DLC layer over the carbide base layer (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the coating of the McLeod reference with a carbide based layer and DLC layer in view of the teachings of the Kasai reference in order to provide a membrane having high shock resistance (Kasai, Abstract).
Regarding claim 2, the McLeod reference, as modified in claim 1, discloses the carbide based coating is in direct contact with the seal flange (McLeod, Fig. 4).
Regarding claim 3, the McLeod reference, as modified in claim 2, discloses the diamond-like carbon coating is in direct contact with the carbide based coating on the carbon seal (McLeod, Fig. 4).
Regarding claim 4, the McLeod reference, as modified in claim 1, discloses the carbide based coating includes at least one of a tungsten carbide-cobalt or a chromium carbide (Kasai, Abstract).
Regarding claim 5, the McLeod reference, as modified in claim 4, discloses the carbide based coating and the diamond-like carbon coating extend circumferentially with the flange (e.g. McLeod, Fig. 4).
Regarding claim 6, the McLeod reference, as modified in claim 1, discloses the carbide based coating and the diamond-like carbon coating create an axial separation between the flange and the carbon seal (e.g. McLeod, Fig. 4).

However, the modified McLeod reference fails to explicitly disclose the carbon seal includes an electrocarbon grade carbon.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use an electrocarbon grade carbon in the modified McLeod reference, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice or mechanical expedience and in order to provide a longer lasting material.  In re Leshin, 125 USPQ 416.
Regarding claim 8, the McLeod reference, as modified in claim 1, discloses the diamond-like carbon coating is silicon doped (Kasai, Para. [0037]).
Regarding claim 9, the McLeod reference, as modified in claim 1, discloses the carbide based and the diamond-like carbon coating separate the housing from contacting the carbon seal (McLeod, Fig. 4).
Regarding claim 10, the McLeod reference, as modified in claim 1, discloses a shaft (McLeod, 40) located adjacent a radially inner contact surface of the carbon seal (McLeod, Fig. 4).
Regarding claim 11, the McLeod reference, as modified in claim 10, discloses the carbon seal includes a first axial dimension and the radially inner contact surface includes a second axial dimension less than the first axial dimension (McLeod, Fig. 4).

Regarding claim 13, the modified McLeod reference, discloses the invention substantially as claim in claim 1.
However, the modified McLeod reference fails to explicitly disclose the carbide based coating is between 76 and 152 micrometers thick.
It would have been obvious to one of ordinary skill in the art at the time of filing to make the carbide based coating between 76 and 152 micrometers thick, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to maximize seal life and minimize manufacturing costs. In re Aller, 105 USPQ 233.

Regarding claim 14, the modified McLeod reference, discloses the invention substantially as claim in claim 1.
However, the modified McLeod reference fails to explicitly disclose the diamond-like carbon coating is approximately 1 micrometer thick.
It would have been obvious to one of ordinary skill in the art at the time of filing to make the DLC coating approximately 1 micrometer thick, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to maximize seal life and minimize manufacturing costs. In re Aller, 105 USPQ 233.

Regarding claim 18, the modified McLeod reference discloses the invention substantially as claimed in claim 16.
However, the modified McLeod reference fails to explicitly disclose rotating a shaft adjacent the carbon seal and the shaft includes a velocity of at least 152 m/s relative to the carbon seal.
It would have been obvious to one of ordinary skill in the art at the time of filing to rotate the shaft at the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to provide enough power for the system. In re Aller, 105 USPQ 233.
Regarding claims 19 and 20, the modified McLeod reference discloses the invention substantially as claimed in claims 16 and 15.
However, the modified McLeod reference fails to explicitly disclose the carbide based coating is applied through at least one of a high velocity oxygen fuel coating process or an APS coating process and the diamond-like carbon is applied through at least one of a PVD or CVD process.
The examiner takes official notice that it would have been obvious to one of ordinary skill in the art, the at the time of filing, to use a high velocity oxygen fuel coating process or an APS coating process for the carbide based coating and a PVD or CVD process for the DLC in order to reduce manufacturing costs while maintaining proper bonding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GILBERT Y LEE/Primary Examiner, Art Unit 3675